Citation Nr: 1210082	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  06-21 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Evaluation of right knee instability, currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for right knee limitation of motion, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for dysthymic disorder with associated alcoholism, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The appellant served on active duty from February 1988 to December 1989. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2005 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).

In his July 2006 VA Form 9 Substantive Appeal, the appellant requested a hearing before a member of the Board in Washington, DC.  In November 2006, he was advised of his options as an incarcerated veteran.  In January 2007, he expressed that he no longer wanted a hearing.  However, in a December 2009 statement, the appellant's representative stated that the appellant was incarcerated but that he was still requesting a Board hearing in Washington, DC.  He was notified in November 2011 that he was scheduled for a hearing in January 2012.  Neither the appellant nor his representative appeared for the hearing.  We also note that a request to reschedule has not been made.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has appealed the denial of a rating higher than 10 percent disabling for right knee instability, a rating higher than 10 percent disabling for right knee limitation of motion and a rating higher than 30 percent disabling for dysthymic disorder with associated alcoholism.  

With the exception of a few months in 2008, the appellant has been incarcerated throughout this appeal.  The record shows that in January 2005 treatment records from the Colorado Department of Corrections were received.  However, the appellant expressed in September 2007 that he had a slip and fall in December 2006 which caused injury to his right knee.  He also related that his medication was increased because of his pain.  The record further shows that in February 2008 the appellant was hospitalized.  Although the record does not specifically show that he was hospitalized for his mental health, a diagnosis was shown of serious mental illness with moderate mental health needs in the medical report.  

It appears that current treatment records from the correctional facility has not been requested and/or associated with the file.  The appellant has related receiving treatment for his right knee since January 2005 and there appears to be a record for a hospitalization.  However, it does not appear that an attempt to obtain these records has been made.  As these records may be relevant to the claims for a higher rating, we find that a remand is warranted to request these records and associate them with the file.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

After the appropriate release has been signed, treatment records from January 2005 to present from the Colorado Department of Corrections should be obtained and associated with the file.  If the records are unavailable, a negative response should be indicated in the record.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


